Case 1:18-cv-00681-RJL Document 165-6 Filed 03/13/20 Page 1 of 7




         Exhibit 5
      Case 1:18-cv-00681-RJL Document 165-6 Filed 03/13/20 Page 2 of 7




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

AARON RICH
                             Plaintiff,                     Civil Action No. I : I 8-cv-00681-RJL

V.                                                          Hon. Richard J. Leon

EDWARD BUTOWSKY,                                            DEFENDANT EDWARD
MATTHEW COUCH, and                                          BUTOWSKY'S NOTICE OF
AMERICA FIRST MEDIA,                                        INTENT TO SERVE
                                                            THIRD-PARTY SUBPOENA

                             Defendants.


       TO PLAINTIFF:

       PLEASE TAKE NOTICE, that pursuant to Rule 45 of the Federal Rules of C ivil

Procedure, Defendant Edward Butowsky intends to serve a third-party subpoena on the Chief

Medical Examiner of Washington D.C.

       The subpoena is attached to this Notice.

Dated: February 13, 2020
       New York, NY
                                            QUA INTON LA W, PLLC
                                            By: Eden P. Ouainton
                                            Eden P. Qua into n
                                            I 00 I A venue of the A m e ri cas, I I th F loor
                                            N ew Y o rk, N Y 10018
                                            Tele pho ne: (2 12) 8 13 - 83 89
                                            Facsimil e : (2 12) 81 3-8390
                                            e qua into n@gm a iI.com
                                            Attorneys for Defendant Edward Butowsky

To:   Joshua Riley
      Meryl C. Governski
      BOIES SCHILLER FLEXNER LLP
      1401 New York Ave, N.C
      Washington, DC 2005
      jriley(@bs fll p.co111
      111governs ki(@bsnl p.co111
      Attorneys for PlaintiffAaron Rich
Case 1:18-cv-00681-RJL Document 165-6 Filed 03/13/20 Page 3 of 7




 Michael J. Gottlieb
 Samuel Hall
 WILLKIE FARR & GALLAGHER LLP
 1875 K. Street, N.W.
 Washington, D.C. 20006
 rngottlieb@.wiIlkie.corn
 shal l@.willkie.corn
 Attorneys for PlaintiffAaron Rich




                                 2
                  Case 1:18-cv-00681-RJL Document 165-6 Filed 03/13/20 Page 4 of 7

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                                District of Columbia

                            Aaron Rich
                                                                              )
                               Plaintiff                                      )
                             v.                                               )        Civil Action No.         18-cv-0681
                    Edward Butowsky et al.                                    )
                                                                              )
                             Defendant                                        )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                      Office of the Chief Medical Examiner
                                                       401 E. St., S.W., Washington D.C. 20024
                                                       (Name ofperson to whom this subpoena is directed)

    'l!'S' Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:The full autopsy and toxicology reports relating to Seth Conrad Rich, murdered on July 10, 2016.



 Place: Eden Quainton c/o Bill Wilder, Wilder & Baptiste, 1150                          Date and Time:
        Connecticut Ave., N.W., Washington D.C. 20036 or                                                     03/02/2020 10:30 am
        directly to equainton@gmail.com

      • Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

IPlace:                                                                                ' Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached-Rule 45(e), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:        02/13/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature a/Clerk or Deputy Clerk                                           Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofpar1y) Edward Butowsky
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , who issues or requests this subpoena, are:
 Eden P. Quainton,1001 Avenue of the Americas,11th Fl., New York, NY 10018, equainton@gmail.com, 212-813-8389
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:18-cv-00681-RJL Document 165-6 Filed 03/13/20 Page 5 of 7

AO 888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 18-cv-0681

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or
         -----------------------                                                                                           ---
         • I returned the subpoena unexccutcd because:

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                       for travel and $                             for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Sen1er 's signature



                                                                                                  Printed name and title




                                                                                                     Server 's address


Additional information regarding attempted service, etc.:
                   Case 1:18-cv-00681-RJL Document 165-6 Filed 03/13/20 Page 6 of 7


AO 88B (Rev. 02/14) Subpoena to Produce Documents, lnformation, or Objects or to Permit Inspection of Premises in a Civil Action(Page J)

                             Federal Ruic of Civil Procedure 45 {c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii} disclosing an unretained expert's opinion or infonnation that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
 (1) For a Trial, lleariirg, or Deposition. A subpoena may command a              study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
  (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d}(3)(B). the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
  (B) within the state where the person resides. is employed, or regularly        conditions if the serving party:
Lransacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
     (i} is a party or a party's .officer; or                                     otherwise met without undue hardship; and
     (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery, A subpoena may command:
   (A) production or documents, electronically stored infonnation, or              (1) Producing Documellls or Electro11ically Stored Information. These
tangible things at a place within I 00 miles of where the person resides, is      procedures. apply to producing documents or electronically stored
employed, or regularly Lransacts business in persQn; and                          information:
   (B) inspection of premises at the premises to be inspecled.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they arc kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to Lhe categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored lnformaJio11 Not Specified.
 (1)Avoiding U11due Burden.or Expense,· Sanctions. A party or attorney            If a subpoena docs not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         infonnation. the person responding must produce it in a form or fonns in
LO avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable fonn Or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who           infonnation in more than one fonn.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. TI1c person
                                                                                  responding need not provide discovery of electronically stored infonnation
 (2) Command to Produce Materiuls or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
do cum en ts, electronically stored infonnation, or tangible things, or to        order, the person responding must show thaL the infonnaLion is not
pc1mit the inspection of premises. need not appear in person at the place of      reasonably accessible because of undue burden or cost. lf that showing is
production or inspection unless also cpmmanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Ruic
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to pcm1it inspection may serve on Lhc party or attorney designated
in the subpoena a writlen objection Lo inspecting, copying, testing, or           (2) Claiming Privilege or Protect/oil.
sampling any or all of the materials or to inspecting the premises---or to         (A) information Withheld. A person withholding subpoenaed infonnation
producing cle.ctronically stored infonnation in the fonn or fonns requested.      under a claim that it is privileged or subject to protection us Lrial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim: and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving pnrty       tangible things in a manner that, without revealing infonnation itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. Ifinfonnation produced in response to a
      (ii) These acts may be required only as directed in the order. and the      subpoena is subject too. claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for iL. Afier being
                                                                                  notified, a party must promplly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            infonnation and any copies it has; must not use or disclose the infonnation
   (A) When Required On timely motion, the court for the district where           until the claim is resolved; must talce reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      infonnation if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the infonnation under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a dctcnnination oflhc claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the infonnation until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and .1lso. after a
subpoena. the court for Lhe district where compliance is required may, on          molion is transferred, the issuing court-may hold in contempt a person
motion. quash or modify the subpoena ifit requires:                                who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 1:18-cv-00681-RJL Document 165-6 Filed 03/13/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

       J, EDEN P. QUAINTON, hereby certify that on this 13th day of February 2020, a copy of
the documents entitled:

       Notice of Intent to Serve Third Party Subpoena
       Subpoena

Were served via electronic document transfer to the following parties.

Joshua Riley
Meryl C. Governski
BOIES SCHILLER FLEXNER LLP
1401 New York Ave, N.C
Washington, DC 20005
jrile\@bsrllp.com
mgovernsk i@bsnIp.com

Micahel J. Gottlieb
Samuel Hall
WILLKIE FARR & GALLAGHER LLP
1875 K. Street, N.W.
Washington, D.C. 20006
mgottl ieb@wiIlkie.com
shall /a\~ illkie.com



                                                     Isl Eden Quainton
                                                     EDEN P. QUAINTON, ESQ.
                                                     I00 I A venue of the Americas, 11th Floor
                                                     New York, New York I 0018
                                                     Telephone: (212) 8 I 3-8389
                                                     equa inton(ci).gmai l.com
